PER CURIAM.
Richard Thomas Wimmer appeals a judgment and sentence for felony DUI and driving while license suspended. We affirm the judgment and sentences without further comment, but remand for a correction of a scrivener’s error in the sentence for felony DUI. Although the trial court orally imposed a sentence of three years’ probation, a special condition of which was that Mr. Wimmer serve nine months of that term in jail, the written sentence reflects a sentence of nine months in jail followed by three years of probation.
Affirmed; sentence for felony DUI remanded to correct scrivener’s error.
ALTENBERND, DAVIS, and KELLY, JJ., Concur.